United States Court of Appeals
                             FOR THE DISTRICT OF COLUMBIA CIRCUIT
                                      ____________
No. 21-5044                                                 September Term, 2020
                                                                       1:21-cv-00172-UNA
                                                        Filed On: June 11, 2021
Alex Martinez,

              Appellant

       v.

United States of America, et al.,

              Appellees

            ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF COLUMBIA

       BEFORE:       Millett and Wilkins, Circuit Judges, and Sentelle, Senior Circuit
                     Judge

                                     JUDGMENT

        This appeal was considered on the record from the United States District Court
for the District of Columbia and on the brief and supplement filed by appellant. See
Fed. R. App. P. 34(a)(2); D.C. Cir. Rule 34(j). It is

        ORDERED AND ADJUDGED that the district court’s January 26, 2021 order
dismissing appellant’s complaint for lack of jurisdiction be affirmed. Appellant has
raised no argument to rebut the district court’s conclusion that it lacked jurisdiction over
his claims. See United States ex rel. Totten v. Bombardier Corp., 380 F.3d 488, 497
(D.C. Cir. 2004) (arguments not raised on appeal are forfeited).

        Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk
is directed to withhold issuance of the mandate herein until seven days after resolution
of any timely petition for rehearing or petition for rehearing en banc. See Fed. R. App.
P. 41(b); D.C. Cir. Rule 41.

                                        Per Curiam

                                                          FOR THE COURT:
                                                          Mark J. Langer, Clerk

                                                  BY:     /s/
                                                          Daniel J. Reidy
                                                          Deputy Clerk